Citation Nr: 1752325	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), schizophrenia, and bipolar disorder, and as secondary to military sexual trauma. 

2. Entitlement to an evaluation in excess of 10 percent for residual left hip pain, status post bone graft for dental procedure.  

3. Entitlement to a total disability rating due to individual unemployability (TDIU).

4. Entitlement to service connection for a left knee condition, to include as secondary to service-connected residual left hip pain.  

5. Entitlement to service connection for a hysterectomy.  


REPRESENTATION

Veteran represented by:	Marc Whitehead, Attorney 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2002 to October 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The March 2010 rating decision, in pertinent part, denied a request to re-open a previously denied claim of service connection for schizophrenia, entitlement to an evaluation in excess of 10 percent for residual left hip pain, status post bone graft for dental procedure, and entitlement to a TDIU.  The July 2012 rating decision, in pertinent part, denied entitlement to service connection for a left knee condition, and entitlement to service connection for a hysterectomy.  

In a July 2015 Board decision, the Board found that the Veteran had submitted new and material evidence with regard to her claim for service connection for schizophrenia, thus re-opening the claim.  Moreover, the Board recharacterized the Veteran's claim more broadly to that of an acquired psychiatric disorder to include PTSD, schizophrenia, and bipolar disorder, and as secondary to military sexual trauma.  

The Board remanded the case for further development in July 2015.  That development has been completed and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The issues of entitlement to (1) an evaluation in excess of 10 percent for residual left hip pain, status post bone graft for dental procedure, (2) service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and bipolar disorder, and as secondary to military sexual trauma, (3) service connection for a hysterectomy, and (4) a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran does not have a left knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left knee disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to her claim by a letter dated in December 2011.    

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations for her left knee condition in December 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2011 opinion, when taken together and with other evidence of record, is adequate to decide the case.  The opinion sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiner's opinion was predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim, and she did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Analysis

The Veteran contends that she has a left knee disability that is related to her active military service.  After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed left knee disability.  The evidence simply does not show that such a condition is present.  In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. §§ 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for a left knee disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making this finding, the Board accords significant probative weight to the VA examination and opinion provided in December 2011. The Board finds that the findings of the December 2011 VA examiner to be the most probative evidence of record as to whether the Veteran presently has the claimed disability.

Initially, the Board notes that the Veteran's service treatment records do not document any left knee complaints, diagnosis, or treatment.  On her March 2004 Report of Medical History, the Veteran indicated that she had never experienced knee trouble, or bone or joint deformity.  Moreover, an April 2004 clinical evaluation indicated that the Veteran's knees were normal.  

The report of the December 2011 VA examiner documented the Veteran's complaints of pain, as well as her statements that she experienced locking, popping and spasms.  Range of motion testing indicated no objective evidence of painful motion, and that flexion ended at 130 degrees.  The examiner noted no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive testing.  The Veteran did not experience tenderness or pain to palpation at the joint line or soft tissue in her left knee.  Examination also revealed normal motor strength, i.e. 5/5, in the Veteran's left knee.  No swelling, effusion, or evidence of inflammation was noted.  Lackman's test and posterior/anterior Drawer test were noted as normal, respectively.  

X-rays of the left knee were performed.  The X-ray reports were noted as normal and revealed no significant abnormalities.  The examiner diagnosed the Veteran with left knee pain.  The examiner opined that it was less likely than not that the Veteran's knee condition was related to service or from any residuals from the Veteran's service-connected left hip disability.  The examiner explained that there was no evidence of chronicity in the Veteran's records, as the Veteran's STRs were silent as to knee complaints, and that a left hip bone graft iliac crest would not lead to knee pain in any circumstance.  

The Board has considered the Veteran's own statements made in support of her claim, specifically, that she has a left knee disability that is related to military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). In this case, the claimed left knee disability at issue involves a medical process not readily observable.  As such, to the extent the Veteran is self-diagnosing disabilities of the knee, the Board finds her statements are not competent lay evidence. Regardless, the medical evidence outweighs the Veteran's statements.

Next, the Board does not dispute the Veteran's previous contentions that she experienced pain, locking, popping, and spasms in her left knee.  The Veteran is clearly competent to make these statements as they relate to observable symptomatology.  However, a symptom or a finding, such as pain, popping, locking, or spasms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).


The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29(Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).. 

Accordingly, the Veteran's claim for service connection for a left knee disability is denied.  


ORDER

Entitlement to service connection for a left knee condition is denied.  


REMAND

A) Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and bipolar disorder, and as secondary to military sexual trauma

A review of the Veteran's record reflects various diagnoses of mental health condition.  To that end, a June 2007 VA mental health note indicates that the Veteran was diagnosed with substance induced mood disorder.  A July 2009  VA psychiatry consultation note indicates a diagnosis of bipolar disorder with manic psychotic features. Additionally, a June 2010 VA mental health note indicates a diagnosis of bipolar disorder.  Also, an October 2011 VA treatment note indicates that the Veteran was diagnosed with paranoid schizophrenia and adjustment disorder with mixed features.  

In February 2016, the Veteran was afforded a VA examination to assess the nature and etiology of her claimed mental health conditions.  The examiner reported that he was unable to find evidence to support a diagnosis of PTSD, but stated that the Veteran appeared to have a psychotic condition.  To that end, the examiner indicated that the Veteran experienced persistent delusions or hallucinations.  The examiner indicated that it was unclear whether the Veteran's psychotic condition was due to substance use or to another psychiatric condition that she developed after her time in the military.  He concluded that the Veteran's STRs were devoid of any reference to symptoms associated with PTSD or any other psychiatric diagnosis, therefore, he was unable to evidence to link the Veteran's mental health condition to her time in service.  

Unfortunately, the examiner's opinion is insufficient for several reasons.  Initially, the examiner found the Veteran appeared to have a psychotic condition that was not incurred in service, because her service treatment records are silent for condition claimed or symptoms thereof.  A medical examiner cannot solely rely on the absence of medical records corroborating the continuity of a condition, and moreover, is not free to ignore a veteran's statements related to lay observable symptoms.  

Moreover, the Board notes the February 2016 VA examiner's report that the Veteran appeared to have a mental health condition, but did not provide a diagnosis.  In a similar regard, the Board notes the requirement that a current disability exist is satisfied if the claimant had a disability at the time his or her claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).  Therefore, as the evidence reflects that the Veteran was diagnosed with psychiatric disorders (paranoid schizophrenia, and adjustment disorder with mixed features, as well as bipolar disorder) during the pendency of her appeal, remand is necessary to provide the Veteran an adequate opinion as to the etiology of such conditions.  Barr v. Nicholson, 21 Vet. App. 303, 312(2007).  

B. Entitlement to an evaluation in excess of 10 percent for residual left hip pain, status post bone graft for dental procedure

In March 2014, the Veteran was afforded for VA examinations to assess the severity of her service-connected left hip disability.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examinations are adequate.


C. Entitlement to service connection for a hysterectomy.

In February 2012, the Veteran was afforded a VA examination with regard to the hysterectomy procedure that she underwent in January 2007.  The examiner opined that, after a review of the Veteran's claims file, he found no evidence or reference to the Veteran having had fibroids present.  Moreover, he opined that the Veteran had not shown a pathological process that required a hysterectomy.  However, the Board notes that the same VA examiner noted in a December 2011 VA examination report that Veteran had been diagnosed with fibroids in 2007.  Thus, the Board finds the February 2012 VA examiner's opinion to be internally inconsistent with his December 2011 findings.  Based on the foregoing, the Board finds that an additional VA opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one.").  
D. Entitlement to a TDIU

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of the claims for an increased evaluation for residual left hip pain, status post bone graft for dental procedure, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and bipolar disorder, and as secondary to military sexual trauma, and entitlement to service connection for a hysterectomy.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her left hip disability, mental health condition(s), and hysterectomy.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. Schedule the Veteran a VA examination with an appropriate psychologist or psychiatrist to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  The examiner must elicit from the Veteran a history of her psychiatric symptoms, to include whether she experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. Specifically, the examiner must address the Veteran's June 2007 diagnosis of substance abuse mood disorder; July 2009 diagnosis of bipolar disorder; and October 2011 diagnosis of paranoid schizophrenia, and adjustment disorder with mixed features.  See June 2007 VA Mental Health Note; July 2009 VA Psychiatry Note; October 2011 VA Mental Health Note.  

If PTSD is diagnosed, the examiner should comment on the link between the current symptoms and any verified in-service stressor and/or the fear of hostile military or terrorist activity.  As noted by the Board in its prior remand, the examiner should assume that the Veteran's report of sexual harassment and abuse in service are credible.  

For each diagnosed psychiatric disorder other than PTSD, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that that any currently diagnosed psychiatric disorder was caused by the Veteran's period of active service, or whether it at least as likely as not had its onset during service. 

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to assess the severity of her service-connected left hip disability.  The examiner should review the record prior to the examination.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's left hip disability on her occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of her left hip disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's hysterectomy.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hysterectomy had its onset in service or is otherwise attributable to service or any event therein.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. In the event that the Veteran does not report for any of the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to her representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

6. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


